[Cite as Don Hummer Trucking v. Ohio Dept. of Transp., 2011-Ohio-4373.]



                                     Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




DON HUMMER TRUCKING

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-03286-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL

        {¶1} On March 8, 2011, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court. Plaintiff entity has failed to comply with the court
order. Therefore, plaintiff entity’s action is DISMISSED without prejudice pursuant to
Civ.R. 41. The court shall absorb the costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk


Entry cc:

Don Hummer Trucking
1486 Hwy. 6 N.W.
Case No. 2011-03286-AD          -2-   ENTRY




Case No. 2011-03286-AD          -2-   ENTRY



Oxford, Iowa 52322
DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11